991 F.2d 796
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OPERATION BADLAW, INC., et al., Plaintiffs-Appellants,v.LICKING COUNTY GENERAL HEALTH DISTRICT BOARD OF HEALTH, etal., Defendants-Appellees.
No. 92-3795.
United States Court of Appeals, Sixth Circuit.
April 13, 1993.

Before NORRIS and SILER, Circuit Judges, and HOOD, District Judge.*
PER CURIAM.


1
Plaintiffs, Operations Badlaw, Inc. and several of its individual members, appeal the district court's order dismissing their federal and state constitutional challenges to local board of health regulations limiting smoking in public areas.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing plaintiffs' complaint and entering judgment for defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion and order dated June 26, 1992.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation